Citation Nr: 0918600	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  03-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The appellant served with the Regular Philippine Scouts from 
February 1941 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In May 2007 the Board remanded the case for compliance with 
the Veterans Claims Assistance Act of 2000 and for further 
evidentiary development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities render him 
unable to care for daily personal needs without regular 
assistance from others or to protect himself from the hazards 
and dangers of his daily environment.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.352 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As discussed 
below, the Board has determined that the criteria for the 
benefit sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the VCAA is 
necessary.

Interpretation of Law

The Board is bound by the law, regulations, decisions of the 
General Counsel and the Court.  From time to time, we have 
noticed an impression at the AOJ level that the veteran must 
have a single 100 percent evaluation in order to obtain A and 
A benefits.  That law does not exist.  Any impression of what 
the law should be or intended outside of the above 
controlling authorities is of no force.  We also note that 
this is not an extraschedular grant, it is in compliance with 
the law.  See C&P FAQ dated November 2000.

Legal Criteria and Analysis

Compensation at the aid and attendance rate is payable when a 
Veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in his daily environment.  "Bedridden" will 
be a proper basis for the determination, and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2008).

Review of the record reveals that the Veteran is currently 
service connected for ischemic heart disease rated as 60 
percent disabling; peripheral neuropathy of the left lower 
extremity and of the right lower extremity, each rated as 30 
percent disabling; peripheral neuropathy of the left upper 
extremity and of the right upper extremity, each rated as 20 
percent disabling; and malnutrition, rated as 10 percent 
disabling.  He was awarded a total disability rating for 
individual unemployability in December 1999.  

The Veteran asserts that he should be awarded special monthly 
compensation based on his need for the aid and attendance of 
another person.  He argues that his ischemic heart disease, 
peripheral neuropathies of the upper and lower extremities 
and malnutrition cause him to require assistance from others.  
He maintains that he cannot function without the aid and 
attendance of his wife and other family members.

A May 2006 letter from the Veteran's primary physician, Dr. 
R.G.L., states that the Veteran was physically weak, 
especially in his lower extremities and that he required an 
attendant because he needs to be supervised all the time.  

In a June 2007 statement from the Veteran's daughter, she 
stated that the Veteran was bedridden since 1999 and had not 
gotten better.  

A medical certificate of June 2008 from the Municipal Health 
Officer, Dr. F.D.I., states that he had examined the Veteran 
in his residence and found that he cannot feed himself, 
dress, attend to the call of nature, take a bath, or walk 
around without assistance.  

Various examinations, to include an aid and attendance 
examination, were carried out in February 2009.  The aid and 
attendance examiner noted that the Veteran uses a wheelchair, 
stays at home most of the time lying or sitting, and he does 
not perform household chores.  It was also noted he 
experiences dizziness weekly but less than daily; he has 
occasional mild memory loss; he has imbalance which 
constantly or nearly constantly affects his ability to 
ambulate; he has generalized body weakness, likely mainly due 
to old age that affects his ability to protect himself from 
the daily environment; he has impaired hearing, poor vision, 
on and off dyspnea, and constipation; and that he is unable 
to dress, undress, bathe, groom, or take care of his own 
toileting.  Further, it was noted the Veteran could not walk 
without the assistance of another person, and that he can 
only leave his home for medical care.  Physical examination 
showed that the Veteran had slight pain of the cervical spine 
on motion.  He had slight to moderate pain on motion of the 
thoracolumbar spine with slight limitation of motion; he had 
mild to moderate impairment of the upper extremities with 
some difficulty in the ability to self-feed, and marked 
difficulty in the ability to dress and undress, self bathe, 
self groom, and toileting.  In regard to the lower 
extremities, muscle weakness was noted.  There was slight 
tenderness of the knees and hips, and he could not stand or 
walk alone.  

A VA neurological examination report of February 2009 notes 
that the Veteran suffers from generalized weakness due to his 
peripheral neuropathy.  It was noted he had peripheral nerve 
symptoms on both sides in the upper and lower extremities 
which caused weakness, numbness and pain.  It was also noted 
that the Veteran was prevented from being able to do chores, 
shop, and play sports; his ability to exercise was severely 
affected; his ability to travel, and bathe were moderately 
affected, and his ability to engage in recreational 
activities and take care of his own toileting was mildly 
affected.  

A VA examination of the heart of February 2009 notes that the 
Veteran experiences chest pain and dizziness due to 
atherosclerotic heart disease.  It was noted he needed 
continuous medication, and experienced fatigue, angina and 
dizziness weekly, and dyspnea on moderate exertion.  It was 
also noted that his ability to do chores, exercise, play 
sports, bathe and do his own toileting were moderately 
affected; and his ability to shop, engage in recreation, 
travel, feed, dress and groom, were mildly affected.

A VA examination report of February 2009 regarding the 
Veteran's service connected malnutrition found a history of 
malnutrition but no malnutrition present at the current time.  

Upon careful review of the record, the Board concludes that 
special monthly compensation is warranted.  The evidence 
demonstrates that the service-connected disabilities have 
caused the need for the regular aid and attendance of another 
person.  The aid and attendance examination revealed that the 
Veteran is unable to dress, undress, bathe, groom, or take 
care of his own toileting.  Further, it was noted the Veteran 
could not walk without the assistance of another person, and 
that he can only leave his home for medical care.  The 
neurological examination of February 2009 disclosed that the 
Veteran was prevented from being able to do chores, shop, and 
play sports; his ability to exercise was severely affected; 
his ability to travel, and bathe were moderately affected, 
and his ability to engage in recreational activities and take 
care of his own toileting was mildly affected.  Moreover, the 
heart examination revealed that the Veteran's ability to do 
chores, exercise, play sports, bathe and do his own toileting 
were moderately affected; and his ability to shop, engage in 
recreation, travel, feed, dress and groom, were mildly 
affected.  Moreover, medical certificates submitted by the 
Veteran state that he is in need of the attendance of another 
at all times and in order to take care of his basic needs.  

The Board notes that the aid and attendance examiner noted 
that the Veteran suffered from generalized weakness which 
affected his ability to protect himself from the daily 
environment.  However, the neurological examination also 
shows that the Veteran's service connected neuropathies cause 
generalized weakness.  The AOJ did not attempt to distinguish 
between the generalized weakness caused by old age and that 
caused by the service connected neuropathies.  Since the 
generalized weakness may be due to either disorder, and the 
AOJ has awarded separate ratings of 30 percent for the 
peripheral neuropathies of the each of the lower extremities 
and separate ratings of 20 percent for peripheral 
neuropathies of each f the upper extremities, the Board 
concludes that the generalized weakness identified in the aid 
and attendance examination and the neurological examination 
is attributable to service connected cause.  See Mitleider v. 
Brown, 11 Vet App 181 (1998) (standing for the proposition 
that where non-service symptoms cannot be separated from 
service connected symptoms, all of the symptoms are treated 
as service connected).

Moreover, the Board notes that the Veteran's ischemic heart 
disease has been rated as 60 percent disabling which is a 
high rating and indicates a disease which is highly 
disabling.  Indeed, the heart examination report of February 
2009 noted that the Veteran stayed at home most of the time 
lying or sitting, and that he does not perform household 
chores.  While this was not specifically attributed to the 
Veteran's service connected ischemic heart disease, these 
were examples provided of the types of activities which 
resulted in dyspnea, angina, dizziness, or syncope due to his 
ischemic heart disease.  Finally, it was noted his heart 
disease moderately affected his ability to exercise, do 
sports, bathe and do his own toileting.  

Essentially, the evidence establishes that the Veteran's 
service-connected disabilities cause him to be so helpless as 
to require regular aid an attendance of another person.  
Moreover, while the Veteran may be diagnosed with other 
disabilities, there is nothing in the record which 
distinguishes between the manifestations of the service 
connected disabilities and those which are not service 
connected.  The RO had the opportunity to obtain said 
evidence and they chose not to.  Considering the Veteran's 
service connected disabilities, their assigned ratings and 
the clear evidence that he is in need of the aid and 
attendance of another, the Board will accord him the benefit 
of the doubt.  Accordingly, the Board concludes that the 
criteria for the award of special monthly compensation 
benefits based on a need for regular aid and attendance have 
been met.




ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


